mm nc Report Date: March 13, 2019
winn
United States District Court US §§LSETL';:NTHE
EASTERN' Dis rRicTCdFCv(\j.vList-two~i-ON
for the §,.;‘.;R § 3 2019
Eastern District of Washington ___:’T MOWOY. ctast<
sPoKANEi_vi/K§Hiiio`rg§puw
Petition for Warrant or Summons for Ot`fender Under Supervision
Name of Offendcr: Dartanyan J. Turncr Case Number: 0980 2:08CR00173-WFN-7
Address of Offender:

Narne of Sentencing Judicial Offlcer: The I~Ionorable th. Fremrning Nielsen, Senior U.S. District Judge

Date of Original Sentence: Septcmber 17, 2009

Original Offense:

Original Sentence:

Conspiracy to Utter Counterfcit Securities of an Organization, 18 U.S.C. §§ 270, 513

Prison - 120 months; Type of Supervision: Supervised Releasc
TSR - 36 months

 

Asst. U.S. Attorney: Tirnothy J. Ohms Date Supervision Commenced: July 18, 2017
Defense Attorncy: Lorinda Youngcourt Datc Supervision Expircs: July 17, 2020
PETITIONING THE COURT

To isstte a warrant and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 11/30/2018 and 03/01/2019.

The probation officer believes that the offender has violated the following eondition(s) of supervision:

\/`iolation Numbcr

7

Nature ofNoncompliance

Mandatorv Condition # 4: The defendant shall refrain from any unlawful use of a
controlled substancc. The defendant shall submit to one drug test within 15 days of release
from imprisonment and at least two periodic drug tests thereafter, as directed by the
probation officer.

Supgorting Evidence: On Marcll 8, 2019, Dartanyan Turncr submitted a urine specimen at
the U.S. Probation Officc which yielded initial positive findings for eocainc. Mr. Tumer
denied usc of cocaine at that time. Mr. Turncr’s specimen was forwarded to A|ere
Laboratory for testing. Dartanyan Turner’s urine specimen submitted on March 8, 2019, was
confirmed positive for cocaine on March 13, 2019.

On July 19, 2017, Dartanyan Turncr was provided the judgment and sentence for case
numbers 2:08CR00150-WFN-l and 2:08CR00173-WFN-7. Additionally, he signed said
judgments indicating that he fully understood the conditions of his term of supervision
Speciflcally, that he refrain from any unlawful use ofa controlled substance

ProblZC

Re: Turner, Dartanyan J.

March 13, 2019

Page 2

10

Standard Condition # 3: The defendant shall answer truthfully all inquiries by the
probation officer and follow the instructions of the probation officer.

Sugporting Evidence: On March 8, 20]9, Dartanyan Tumer was directed by the
undersigned officer to report to the U.S. Probation Office on March 12, 2019, by 4 PM.
Dartanyan Tumer failed to report to the U.S. Probation Office as directed.

On July 19, 2017, Dartanyan Tumer was provided the judgment and sentence for case
numbers 2:08CR00150-WFN-l and 2:08CR00173-WFN-7. Additionally, he signed said
judgments indicating that he fully understood the conditions of his term of supervision.
Specifically, that he answer truthfully all inquiries by the probation officer and follow the
instructions of the probation officer.

Standard Condition # 9: The defendant shall not associate with any persons engaged in
criminal activity, and shall not associate with any person convicted of a felony, unless
granted permission to do so by the probation officer.

Supgorting Evidence: On March 8, 2019, Dartanyan Tumer was the passenger in a vehicle
that was stopped by Spokane police. Driving the vehicle was a wanted federal fugitive,
Richard Shain. Mr. Shain is a convicted felon, who was wanted by the District of Idaho. Mr.
Shain is also listed as an associate of the Rollin 20's Crips street gang.

On July 19, 2017, Dartanyan Tumer was provided the judgment and sentence for case
numbers 2:08CR00150-WFN-l and 2:08CR00173-WFN-7. Additionally, he signed said
judgments indicating that he fully understood the conditions of his term of supervision.
Specifically, that he not associate with any persons engaged in criminal activity, and shall
not associate with any person convicted of a felony.

Standard Condition # 11: The defendant shall notify the probation officer within seventy-
two hours of being arrested or questioned by a law enforcement officer.

Supporting Evidence: Dartanyan Tumer was contacted and questioned by Spokane police
on March 8, 2019, at approximately l 1120 PM. To date, Mr. Tumer has failed to report said
law enforcement contact to the probation office.

On July 19, 2017, Dartanyan Tumer was provided the judgment and sentence for case
numbers 2:08CR00150-WFN-I and 2:08CR00173-WFN-7. Additionally, he signed said
judgments indicating that he fully understood the conditions of his term of supervision
Specifically, that he notify the probation officer within seventy-two hours of being arrested
or questioned by a law enforcement officer.

ProblZC

Re: Turner, Dartanyan J.
March 13, 2019

Page 3

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in fixture proceedings with the violation(s) previously reported to the Court, and that the Court issue a warrant.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on: 03/13/2019

 

s/Richard Law

 

Richard Law
U.S. Probation Officer

 

THE COURT ORDERS

[ ] No Action
The lssuance of a Warrant

V§\ The Issuance of a Summons

[>‘]\ The incorporation of the violation(s) contained in this
petition with the other violations pending before the
Court.

[ ] Defendant to appear before the Judge assigned to the
case.

E:,<'] Defendant to appear before the Magistrate Judge.

[ ] Other ~
2 m/A‘_,-

Signature of Judicial Officer

z/)? //(O

Date

